

117 S426 IS: Inspector General Access Act of 2021
U.S. Senate
2021-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 426IN THE SENATE OF THE UNITED STATESFebruary 24, 2021Mr. Durbin (for himself, Mr. Lee, Mr. Leahy, Mr. Grassley, Mrs. Feinstein, Mr. Rubio, Ms. Klobuchar, Mr. Cruz, Mr. Coons, Mrs. Blackburn, Mr. Blumenthal, and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Inspector General Act of 1978 relative to the powers of the Department of Justice Inspector General.1.Short titleThis Act may be cited as the Inspector General Access Act of 2021.2.Investigations of Department of Justice personnelSection 8E of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—(1)in subsection (b)—(A)in paragraph (2), by striking and paragraph (3);(B)by striking paragraph (3);(C)by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively; and(D)in paragraph (4), as redesignated, by striking paragraph (4) and inserting paragraph (3); and(2)in subsection (d), by striking , except with respect to allegations described in subsection (b)(3),.